DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017195292, filed on 5/10/2017, JP2018178652, filed on 9/25/2018, JP2018180299, filed on 9/26/2018.
Election/Restrictions
Applicant’s election without traverse of claims 4-8 in the reply filed on 9/7/2022 is acknowledged.  Claims 1-3 and 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2022.
Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke (JP2017095333A; see IDS for foreign copy and machine translation).
Regarding Claim 4, Yusuke discloses an alumina-based sintered object (alumina sintered body) [pars. 0009-16] having an Al content, in terms of Al2O3 content, of 98.3 wt%, which overlaps the claimed range of 99.8 wt % or higher, establishing a prima facie case of obviousness [MPEP 2144.05(I)],
wherein the alumina-based sintered object has an Si content, in terms of SiO2 content, of 1000 ppm or less,  which overlaps the claimed range of 170 ppm to 600 ppm, establishing a prima facie case of obviousness [MPEP 2144.05(I)], and an Na content, in terms of Na2O content, of 0 ppm, and
the alumina-based sintered object has a density of 3.90 g/cm3 to 3.98 g/cm3, which overlaps the claimed range of 3.96 g/cm3 or higher, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Regarding Claim 5, Yusuke discloses wherein the sintered object further contains Mg in an amount which, in terms of MgO content, is 2.0 to 10.0 times the Si content in terms of SiO2, which overlaps the claimed range of 1.0 to 4.0, establishing a prima facie case of obviousness [MPEP 2144.05(I)] {That is, upper limit of MgO in the sintered object 1.0 wt% and of SiO is 0.1 wt%, but Yusuke discloses the weight ratio of MgO to SiO2 is 2.0 or more [pars. 0013-14]}.
Regarding Claim 6, Yusuke discloses wherein the sintered object further contains Ca in an amount which, in terms CaO content, is up to 3.0 times the Si content in terms of SiO2 content {That is, upper limit CaO content in the sintered object is 0.3 wt% and of SiO is 0.1wt%} [pars. 0009,0020].
Regarding Claim 7, Yusuke discloses wherein Al2O3 crystals contained in the alumina-based sintered object have an average crystal grain diameter of 3 μm to 20 μm [par. 0016].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke, as applied to claim 4 above, and further in view of Murata (US 2013/0084450 A1 – see IDS).
	Regarding Claim 8, Yusuke fails to disclose wherein a corrosion-resistant film or a corrosion-resistant layer is formed on at least a part of the alumina-based sintered object.  However, Murata, from the same field of endeavor, discloses providing a corrosion-resistant film or a corrosion-resistant layer to be formed on at least a part of a ceramic substrate, such as alumina, in order to suppress generation of particles and improve the corrosion resistance and durability at the time when the corrosion resistant member is exposed to plasma or a corrosive gas [Murata – pars. 0002-3,0011-21].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Murata to have modified the sintered body of Yusuke to have formed a corrosion-resistant film or a corrosion-resistant layer on at least a part of the alumina-based sintered object in order to suppress generation of particles and improve the corrosion resistance and durability at the time when the corrosion resistant member is exposed to plasma or a corrosive gas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724